



Exhibit 10.1

 

1st Franklin Financial Corporation

Executive Bonus Plan:  2008




Plan Overview:

 

As we analyze the results from 2007, and the success of the year, we recognize
that our continued success is still supported by the need to balance short-term
results – growth and profit, with long-term positioning – new product
development and improved systems.  This balance is expected to provide the
foundation that remains critical for the future success of the Company.

 

In finalizing the details of our long-range strategic plan, we now begin the
development and implementation of this plan that will take us into 2011.  This
will serve as a directional guide that we as a Company will use to move toward
as we strive to obtain our Corporate Goals, our Mission Statement and our
sustaining Core Values.   The short term bonus goals that are set for the
Company each year, which are reflected in this Executive Bonus Plan, are the
milestones which will drive the overall performance to achieve these long range
goals and plans.

 

The Executive Bonus Plan for 2008 will focus first on meeting a minimum income
requirement threshold, and secondly five strategic goals.  The combination of
these goals is expected to provide a balanced measurement of 1st Franklin’s
performance and will also support the achievement of our long term goals.

 

The goals that are set were identified and agreed upon by the Executive
Management Team.  Below are the five strategic goals, as well as the minimum
income requirement for the 2008 bonus to be paid.




THRESHOLD GOAL:  The Company must achieve certain pre-tax income for 2008.  




STRATEGIC GOALS:

 

 

 

 

1.

Corporate Net Receivables Growth

 

2.

Corporate Delinquency Control

 

3.

Corporate Expenses to Revenue

 

4.

Corporate Return on Assets (ROA)

 

5.

Corporate Pre-tax Income (separate from the threshold goal)







PROGRAM ELIGIBILITY:

 

Company:  The threshold goal of pre-tax income must be achieved for the
Executive Bonus Plan to be activated.  After this goal is achieved, the bonus
will be paid based on the achievement of the strategic goals, and will be paid
according to the following scale on an individual basis as a percentage of the
participant’s annual salary.




No. of Strategic Goals Met

% Bonus Paid Based on Annual Salary

 

(in increments of 5 percentage points)

1

Up to 25% (5% - 25%)

2

Up to 35% (5% - 35%)

3

Up to 45% (5% - 45%)

4

Up to 55% (5% - 55%)

5

Up to 65% (5% - 65%)




The percentage range is based on many factors, including but not limited to:
achieving budget projections, achieving monthly / quarterly objectives, training
(both individually and for the respective participant’s employees), IPDR ratings
and achievement of IPDR goals, employee retention, managing human resources
issues, audit and compliance guidelines, etc.

 

Example:  if we achieve the threshold goal and two strategic goals, the range of
bonus paid will be from 5% to 35% of a participant’s annual salary.

 

INDIVIDUAL EXCEPTIONS:




If 1st Franklin fails to achieve the minimum requirement for pre-tax profit –
the Executive Bonus Plan will not be paid.  However, the Executive Compensation
Committee, which consists of:  Ben Cheek, Chairman; Buddy Cheek, Vice-Chairman;
Ginger Herring, President; Roger Guimond, EVP/Chief Financial Officer; Mike
Culpepper, EVP/Chief Operating Officer; Kay Lovern, EVP/Strategic and
Operational Development, and Mike Haynie, EVP/Human Resources, may choose to
award individual bonuses to a select number of executives.  These exceptions
will only be made if those said individuals have achieved an outstanding year by
ALL standards.  In such a case, a bonus may be awarded but may be based on a
lower scale than the above plan.




Executive Compensation Committee Review

 

The Executive Compensation Committee will review all executive and Regional
Directors’ performance ratings and bonus recommendations and determine the final
bonus awarded:







AREA

RECOMMENDATION

COMMITTEE MEMBERS

Regional Operations Directors

Direct Report Vice President

Mike Culpepper, Ginger Herring, Buddy Cheek

Field Vice Presidents

Mike Culpepper

Mike Culpepper, Ginger Herring, Buddy Cheek

Home Office Supervisors, Area Vice Presidents, Vice Presidents

Direct Report

Ginger Herring, Buddy Cheek, Roger Guimond, Mike Haynie, Kay Lovern

Mike Culpepper, Roger Guimond, Mike Haynie, Kay Lovern

Ginger Herring

Ginger Herring, Buddy Cheek, Ben Cheek




Communication of Measurement

 

How well the Company is doing in achieving its goals will be communicated to all
employees on a periodic basis (monthly) through e-mail. This progress will then
need to be communicated to the branch employees as well, through the Regional
Directors.

 






